Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 1 of 7 PageID 946




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

BRANDON GAUSE,

       Plaintiff,

v.                                                       Case No: 8:18-cv-1726-T-30AAS

MEDICAL BUSINESS CONSULTANTS,
INC.,

       Defendant.


                                         ORDER

       THIS CAUSE comes before the Court upon Defendant’s Motion for

Reconsideration (Dkt. 64) and Plaintiff’s Response in Opposition (Dkt. 66). The Court,

having reviewed the motion, response, and being otherwise advised in the premises,

concludes that Defendant’s motion should be denied.

                                     BACKGROUND

        This class action arises from Defendant Medical Business Consultants, Inc.’s

 (“MBC”) regular practice of sending Florida consumers a form collection letter (the

 “Letter”) that Plaintiff Brandon Gause alleges violates the Fair Debt Collection Practices

 Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Florida Consumer Collection Practices

 Act (“FCCPA”), Fla. Stat. § 559.72.

        The Letter at issue states it is from MBC’s “Settlement Division.” While the

 Letter contains the validation notice required by the FDCPA, the validation notice is

 preceded by sentences stating, “If you feel that this is not a valid debt CONTACT US
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 2 of 7 PageID 947




IMMEDIATELY AT [PHONE NUMBER]. If you fail to contact us we will have no

choice but to assume that this is a VALID and JUST DEBT.”                  Ex. A to Dkt. 58.

Further, below the validation notice, the letter contains a separate, outlined box that draws

the reader’s attention to a warning in bold type about how frequently MBC reports

information to credit bureaus:


                                 We report to multiple Credit Bureaus

                               bi-weekly. This delinquent balance could

                              prevent you from obtaining credit when you

                                         need it in the future.


Id. (emphasis in original).

       MBC filed a motion to dismiss the complaint for lack of standing and a motion

for judgment on the pleadings. Dkt. 23. On December 9, 2019, the Court entered an

Order granting in part and denying in part MBC’s motion to dismiss and motion for

judgment on the pleadings. Dkt. 45. In ruling on MBC’s motion, the Court held, in

relevant part, as follows:

   •   Gause has standing to sue MBC under Section 1692e and Section 1692f of the

       FDCPA because, by alleging that the Letter was false, deceptive, and misleading,

       and that it amounted to an unfair and unconscionable means of collection, the

       complaint alleged a substantive violation, which is a concrete injury in fact. Dkt.

       45 at 29-33.




                                                 2
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 3 of 7 PageID 948




   •   Gause has standing to sue MBC under section 559.72(9) of the FCCPA because,

       by alleging the Letter asserted a legal right the MBC knew it did not have, the

       complaint alleges a substantive violation, which is a concrete injury in fact. Id.

       at 33-34.

   •   Gause stated a claim for violation of section 559.72(9) of the FCCPA because he

       sufficiently alleged MBC asserted the existence of a legal right it knew did not

       exist by stating in the Letter it would assume the debt was valid if the recipient

       did not contact MBC immediately. Id. at 41-44.

   •   Gause’s claim under FDCPA subsection 1692e(10), prohibiting the use of any

       false representation or deceptive means to collect any debt, is evaluated under the

       “least sophisticated consumer” standard, and there is a genuine factual dispute

       that must be resolved by a jury and not by the Court as a matter of law regarding

       whether a least sophisticated consumer would find the Letter threatening or

       otherwise deceptive. Id. at 45-46, 48.

   •   Gause’s claim under FDCPA subsection 1692e(5), prohibiting the threat of any

       action that is not intended to be taken, is evaluated from the perspective of the

       debt collector, based on whether the debt collector truly intended to take the action

       threatened, and there is a genuine factual dispute that must be resolved by a jury

       and not by the Court as a matter of law regarding whether MBC in fact intended

       to report the debt to a credit bureau within the validation period. Id. at 46-48.




                                             3
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 4 of 7 PageID 949




        The parties conducted discovery and MBC then filed a motion for summary

judgment and rehashed its previous arguments about standing. The Court held that there

was nothing in the record that would alter the Court’s prior ruling on Gause’s standing.

The Court also held that there were disputed issues of fact because the record reflected that

MBC admitted that it never reported a debt to a credit bureau within thirty days of sending

an initial communication. Dkt. 60.

       Now, MBC moves the Court for reconsideration as to the Court’s prior rulings on

standing based on the Eleventh Circuit’s recent opinion in Trichell v. Midland Credit

Management, Inc., 964 F. 3d 990 (11th Cir. 2020). After the filing of MBC’s motion, the

Eleventh Circuit again addressed standing to assert statutory consumer claims in Cooper

v. Atlantic Credit & Finance Inc., No. 19-12177, 2020 WL 4332410 (11th Cir. July 28,

2020). As explained further below, the Court has reviewed Trichell and Cooper and

concludes that Gause has standing to assert his claims. Accordingly, the motion for

reconsideration will be denied.

                                      DISCUSSION

       A court may grant reconsideration if one of the following grounds applies: “(1) an

intervening change in controlling law; (2) the availability of new evidence; and (3) the need

to correct clear error or manifest injustice.” Stalley v. ADS Alliance Data Sys., Inc., 296

F.R.D. 670, 687 (M.D. Fla. 2013). “A motion for reconsideration must demonstrate why

the court should reconsider its prior decision and set forth facts or law of a strongly

convincing nature to induce the court to reverse its prior decision.”         Fla. Coll. of




                                             4
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 5 of 7 PageID 950




Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D.

Fla. 1998) (internal quotations omitted).

       MBC argues the first ground applies, i.e., there has been an intervening change in

controlling law. To understand this argument, the Court begins with a discussion of the

recent Trichell opinion. In Trichell, the Eleventh Circuit addressed two plaintiffs’ claims

that the debt collectors violated the FDCPA when they offered debt repayment plans on

time-barred debts. 2020 WL 3634917, at *1-*2. In addressing the plaintiffs’ standing,

the Eleventh Circuit observed that “neither plaintiff alleges that he made any payments in

response to the defendants’ letters—or even that he wasted time or money in determining

whether to do so,” but rather that they “asserted only intangible injuries, in the form of

alleged violations of the FDCPA.” Id. at *3. The Eleventh Circuit noted that, even in the

context of a statutory violation, “Article III standing requires a concrete injury.” Id. It

concluded that the plaintiffs did not allege reliance or actual damages. Instead, the

plaintiffs   alleged   harm   only    to    “unsophisticated   consumer[s],”    which    was

insufficient. Id. at *6.

       Similarly, in Cooper, the Eleventh Circuit held the plaintiff had “not alleged an

injury-in-fact sufficient to confer standing” because her confusion regarding her statutory

rights was insufficient to establish she had standing “without any possible financial or legal

consequences.” 2020 WL 4332410, at *3. The Eleventh Circuit noted that the plaintiff

did “not allege that her confusion about her statutory rights resulted in her not disputing

the debt, that her confusion would have resulted in her utilizing one of the payment options

in the second letter despite the debt being invalid, that her confusion would have


                                               5
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 6 of 7 PageID 951




resurrected any previously invalid debt, or that the confusion would have resulted in any

other negative consequences.” Id. at *4. Because the plaintiff did not allege “she was

affected in any meaningful way by the letter,” she had not established “any particularized

injury” and lacked standing. Id.

          MBC argues Trichell supports reconsideration of the Court’s Order denying

summary judgment because Gause did not contact MBC, contest the debt, or suffer actual

damages as a result of his receipt of the Letter. But, as Gause argues in his response, MBC

overlooks the harm Gause testified the Letter caused him and conflates “actual damages”

with “concrete harm.” In contrast to the mere “risk” of harm alleged by the Trichell

plaintiffs—or the absence of any allegation that the plaintiff in Cooper was affected by or

suffered negative consequences from the collection letters—Gause’s testimony

demonstrates he suffered “real” injury from the Letter and, thus, a concrete harm.

          For example, Gause testified as follows. Gause is disabled due to serious cardiac

issues.     Dkt. 59, Ex. A at 32:19-33:9.     When he received the Letter, he found it

“intimidating” and it made him “upset.”           Id. at 11:9, 23.   Gause testified that the

instruction to contact MBC “immediately” or MBC “would have no choice but to assume

this debt” is valid, received at a time when he was recovering from surgery and had “no

money,” was “intimidating and frightening.” Id. at 13:19-14:1; see also id. at 16:23-24

(“When you’re poor and you don’t have money, and you receive a letter like this, it’s

intimidating.”). Gause stated that all “[c]ollection letters are intimidating,” but that the

one from Defendant “stood out.” Id. at 24:19-22. When Gause was asked how he was

harmed by the Letter, he said receiving it was “emotionally stressful.” Id. at 17:18. He


                                              6
Case 8:18-cv-01726-JSM-AAS Document 67 Filed 08/27/20 Page 7 of 7 PageID 952




testified that the language in the Letter “makes it scarier because [he is] not a person who

likes to be in trouble,” and the Letter made him feel like he was “in trouble.” Id. at 25:4-

6. Gause’s testimony reflects that he suffered a real and concrete injury associated with

the Letter’s statutory violations.

       Further, unlike in Trichell and Cooper, the language in the Letter that MBC reported

to credit bureaus biweekly was untrue. As the Court noted in its Order denying MBC’s

motion for summary judgment, “the record reflects that MBC has admitted that it never

reported a debt to a credit bureau within thirty days of sending an initial communication.”

Dkt. 60 at 4.

       In sum, the Court concludes that Gause has standing to assert his claims. The

Trichell and Cooper opinions do not persuade the Court to depart from its prior rulings

because Gause’s testimony reflects concrete harm that is particular to him.

       It is therefore ORDERED AND ADJUDGED that Defendant’s Motion for

Reconsideration (Dkt. 64) is denied.

       DONE and ORDERED in Tampa, Florida, this 27th day of August, 2020.




Copies furnished to:
Counsel/Parties of Record



                                             7
